Citation Nr: 0704186	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of infectious hepatitis with yellow jaundice.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the RO in Cleveland, Ohio.

The Board also notes that the veteran initiated, but did not 
perfect, an appeal concerning an additional claim for 
entitlement to service connection for hepatitis C.    His 
February 2005 substantive appeal (VA Form 9) excluded this 
additional issue, only mentioning the claim concerning his 
higher rating.  See 38 C.F.R. § 20.200 (2006) (an appeal to 
the Board consist of a timely filed notice of disagreement 
(NOD) and, after receipt of a statement of the case (SOC), a 
timely filed substantive appeal (e.g., a VA Form 9 
or equivalent statement).


FINDING OF FACT

The veteran's residuals of infectious hepatitis with yellow 
jaundice is manifested by daily fatigue, malaise and 
hepatomegaly.


CONCLUSION OF LAW

The criteria are met for a higher 40 percent rating, but not 
greater, for residuals of infectious hepatitis with yellow 
jaundice.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.112, 
4.114, Diagnostic Codes 7314, 7345 (2006).




 REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328.

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for a higher disability rating.  This is evident from 
letters sent to him in January 2003, February 2003 and July 
2004.  The July 2004 letter, in particular, explicitly told 
him to submit relevant evidence in his possession.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claim.  See 
Mayfield, supra.  This was indeed the case here as the 
veteran was first given VCAA notice in January and February 
2003, prior to the initial rating decision at issue in 
January 2004.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was not provided Dingess 
notice concerning the downstream disability rating and 
effective date elements of his claim.  But this is 
nonprejudicial because the Board is denying his underlying 
claim for a higher disability rating, so these downstream 
disability rating and effective date elements become moot.  
See Bernard v. Brown, 4 Vet. App. 384(1993).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of his disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to his claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.



Factual Background

VA outpatient treatment records dated from 2002 to 2004 
reflect continuing treatment for chronic hepatitis.  A 
January 2003 treatment record revealed that the veteran 
presented for evaluation of cirrhosis.  He reported a history 
of hepatitis and gallbladder inflammation when he was in the 
military.  He also reported a history of alcoholism and 
explained that he had been in remission for the past several 
years.  He noted that he was hepatitis C positive and in the 
late 1990's he attempted to undergo treatment with interferon 
but he was unable to tolerate it due to the nausea it caused.  
The pertinent diagnostic impression was cirrhosis, probably 
alcoholic in nature and hepatitis C positive with failure of 
interferon therapy.    

In March 2003 the veteran was afforded a VA examination.  The 
examiner initially reported a review of the veteran's 
laboratory studies which were completed in December 2002 and 
noted that his hepatitis C virus enzyme immunoassay was 
positive and his hepatitis B and A antibodies were negative.  
He also indicated that bilirubin and alkaline phosphates were 
normal at that time.  The veteran reported that overall he 
was very weak and on some days he felt better than on others.  
He did not know how much of his weakness was due to his age.  
His weight was stable and his appetite was good.  There were 
no ascites, edema or jaundice at the time of the examination.  
The examiner concluded that the veteran had hepatitis C but 
there was no evidence to suggest where he may have contracted 
the illness.  

In a subsequent VA gastrointestinal progress note dated in 
April 2003, the diagnostic assessment was chronic hepatitis C 
without any overt evidence of cirrhosis, except underlying 
splenomegaly/portal hypertension with low platelet count and 
possible splenomegaly.  The examiner commented that the 
veteran was unwilling to have a liver biopsy performed.  

In May 2003 the veteran had a VA ultrasound completed.  No 
focal liver lesions were noted and liver echo texture was 
unremarkable.  The results indicated that a diagnosis of 
cirrhosis could not be made by an ultrasound examination.   

In January 2005 the veteran again presented for a VA 
examination.  During the examination, he reported that his 
weight was currently stable but had been up to 180 and was 
presently at 164.  His appetite was "not good to average."  
He denied any nausea, vomiting, melena, bright blood per 
rectum and there was no history of right upper quadrant pain.  
He reported that he generally felt tired and fatigued though 
he slept seven hours per night and took one to two hour naps 
per day.  Physical examination showed that he was an elderly 
man in no acute distress.  There was no jaundice, or scleral 
icterus.  No prominent gynecomastia was noted.  His abdomen 
was soft and tender with positive hepatomegaly and his spleen 
was palpable.  The diagnosis was chronic hepatitis C but the 
examiner could not determine how or when the veteran acquired 
the illness.     

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected residuals of infectious 
hepatitis with yellow jaundice is rated 30 percent disabling 
under Diagnostic Code 7314.  The Board notes that the 30 
percent disability evaluation currently assigned for the 
veteran's disability is a protected rating as it has been in 
effect for more than 20 years.  In this regard, any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).

Under Diagnostic Code 7314, a 30 percent disability 
evaluation is assigned for severe chronic cholecystitis 
manifested by frequent attacks of gall bladder colic.  A 30 
percent disability rating is the maximum evaluation under 
that schedular rating.  Thus, a higher schedular evaluation 
may only be assigned pursuant to evaluation, alternatively, 
under another diagnostic code.

The Board has considered the veteran's disability under 
Diagnostic Code 7345.  A 30 percent disability rating is not 
available under Diagnostic Code 7345.  The next available 
rating, 40 percent, is warranted for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly 
[enlargement of the liver], or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 60 percent rating 
is warranted for daily fatigue, malaise, and anorexia, with 
substantial  weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 100 percent rating 
is warranted for near constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic 
Code 7345.

Associated with Diagnostic Code 7345, see also Note (1): 
Evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
DC 7354 and under a diagnostic code for sequelae.  (See § 
4.14.).  Note (2): For purposes of evaluating conditions 
under Diagnostic Code 7345, ''incapacitating episode'' means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  Note (3): Hepatitis B 
infection must be confirmed by serologic testing in order to 
evaluate it under diagnostic code 7345.  38 C.F.R. § 4.114, 
Code 7354.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year period preceding the onset of 
the disease.  38 C.F.R. § 4.112.

The veteran's symptoms are manifested by fatigue, malaise, 
and hepatomegaly.  He has reported that he tires easily, and 
his appetite is "not good to average." Additionally, the 
January 2005 examination noted positive hepatomegaly.  So at 
least three of the symptoms in DC 7345 required for a higher 
40 percent rating are met.  The claims file contains evidence 
that in 1980 the veteran weighed 184 pounds and in 2005 his 
weight was 164.  So there is confirmed evidence of weight 
loss.  However he has reported, and treatment records show, 
that his weight has been constant for a period of three 
months or longer.  Therefore, arguably there are no signs of 
minor weight loss.  Nonetheless, the Board finds that, the 
veteran's overall disability picture is most commensurate 
with a 40 percent evaluation under Diagnostic Code 7345, as 
opposed to a 30 percent evaluation under Diagnostic Code 
7314.  38 U.S.C.A. § 4.7.

At the same time, criteria for a yet higher rating than 40 
percent for residuals of infectious hepatitis with yellow 
jaundice, under Diagnostic Code 7345, have not been 
satisfied.  In this regard, there is no medical evidence to 
show that the veteran has substantial weight loss or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than six weeks, during the past 12-month 
period.    

For all the foregoing reasons, the Board finds that the 
veteran's disability more nearly approximates the 40 percent 
criteria outlined in Diagnostic Code 7345.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that, the veteran's disability does not 
present an exceptional or unusual a disability picture to 
render the schedular criteria inadequate and to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1).  The record does not reflect 
that the veteran's disorder results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation).  There also is no evidence that the 
veteran's disability has resulted in frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A higher 40 percent rating, but no greater, is granted for 
infectious hepatitis with yellow jaundice - subject to the 
laws and regulations governing the payment of VA 
compensation.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


